DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GLENN BLACKLEDGE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2216

                          [November 24, 2021]

   Appeal of an order denying rule 3.850 motion from the Circuit Court
for the Seventeenth Judicial Circuit, Broward County; Mariya Weekes,
Judge; L.T. Case No. 99-018401CF10A.

  Edward G. Salantrie of the Law Office of Edward G. Salantrie, Fort
Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.